DETAILED ACTION
This Office Action is in response to claims filed on 4/6/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “rage” in paragraph [0060] should be read as “range”.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: “(81, 82)” should be removed to be consistent with other limitations in the claim.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: “a configuration information” should be read as “configuration information”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: “measurement gap patterns comprises” should be read as “measurement gap patterns comprise”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1; claim 1 recites the limitation “the active BW part” and “the configured BW parts” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 1-14 and 21-23; claims 1-14 and 21-23 are dependent claims of claim 1, and therefore inherit the 35 U.S.C 112(b) issues of the independent claim. 

Regarding claim 12; claim 12 recites the limitation “the current active cell” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 14; claim 14 recites the limitation “the network node” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 15; claim 15 recites the limitation “the new active BW part” in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 16-20 and 24-26; claims 16-20 and 24-26 are dependent claims of claim 15, and therefore inherit the 35 U.S.C 112(b) issues of the independent claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 13-17, 19-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pelletier et al. (US 2020/0059345 A1), hereinafter Pelletier.

Regarding claim 1; Pelletier discloses a method in a user equipment, UE, for a measurement gap pattern configuration comprising: receiving a configuration information indicative of a measurement gap pattern configuration, and a bandwidth, BW, part configuration (a WTRU may be configured with one or more BWP pairs; the WTRU may be configured with an intra-BWP-pair or inter-BWP-pair retuning gap; the WTRU may perform measurements associated with the second BWP in response to the change of the BWP; see paragraphs [0130], [0135]-[0136] and [0198]), determining an association between measurement gap patterns and BW parts (the WTRU may be configured to use a gap when changing from one BWP to another BWP within the pair, and another time gap when changing from one BWP to another BWP , receiving a message to change the active BW part to one of the configured BW parts (81, 82) (the WTRU may receive a DL indication to change its receiver bandwidth from one BWP to another BWP; see paragraphs [0130] and [0164]), and changing the measurement gap pattern as a function of the corresponding BW part and the association (the WTRU may utilize a short retuning time for intra-BWP-pair changes and a longer retuning time for inter-BWP-pair changes; measure and report CSI to the network; see paragraphs [0131] and [0198]).

Regarding claim 15; Pelletier discloses a method in a network node, gNB (the base stations 114 may be a gNB; see paragraph [0027] and Fig. 1A), for a gap measurement configuration of a UE, comprising: transmitting a configuration information indicative of a measurement gap pattern configuration, and a bandwidth part, BW, configuration (a WTRU may be configured with one or more BWP pairs; the WTRU may be configured with an intra-BWP-pair or inter-BWP-pair retuning gap; the WTRU may perform measurements associated with the second BWP in response to the change of the BWP; see paragraphs [0130], [0135]-[0136],  [0198] and Fig. 1A), determining an association between measurement gap patterns and BW parts (the WTRU may be configured to use a gap when changing from one BWP to another BWP within the pair, and another time gap when changing from one BWP to another BWP outside the pair; see paragraphs [0135] - [0136] and Fig. 1A), performing a communication with the UE according to the measurement gap pattern associated with the new active BW part in the UE (the WTRU may utilize a retuning time for BWP-pair changes; measure and report CSI to the network; the network determines that the WTRU changes its receiver bandwidth and may 

Regarding claim 2; Pelletier discloses performing a gap measurement in a neighbor bandwidth of the active bandwidth part according to a gap pattern associated to the active BW part (the WTRU utilizes a longer retuning gap for inter-BWP pair change; changing from one BWP to another BWP outside the pair; see paragraphs [0131] and [0135] –  [0136]).

Regarding claim 3; Pelletier discloses wherein the configuration information is received from a network node, e.g. a base station, gNB (the WTRU receives BWP and gap configurations from network (e.g. base station); see paragraphs [0027] and [0135] – [0136]).

Regarding claims 4 and 19; Pelletier discloses wherein the configuration information is comprised in one or a plurality of Radio Resource Control, RRC, messages (the WTRU receives configurations via RRC signaling; see paragraph [0164] and Fig. 10).

Regarding claim 5; Pelletier discloses wherein the message to change the active BW part is received from a network node, e.g. a base station, gNB (a WTRU may be configured to change its receiver bandwidth using a control message from a network; see paragraph [0164]).

Regarding claims 6 and 20; Pelletier discloses wherein the message is a layer 1 message, e.g. a DCI message a (WTRU may be configured to change its receiver bandwidth using a control message (e.g. DCI) from a network; see paragraph [0164]).

Regarding claim 7; Pelletier discloses wherein the measurement gap patterns are characterized by at least one of: a periodicity (no patentable weight is given due to claim language one of), a gap length (the WTRU may be configured with an intra-BWP-pair or inter-BWP-pair retuning gap; the WTRU may utilize a short retuning time for intra-BWP-pair BWP change; the WTRU may utilize a longer retuning time for inter-BWP-pair BWP change; see paragraphs [0130] – [0131]) and a gap offset (no patentable weight is given due to claim language one of).

Regarding claim 13; Pelletier discloses wherein the association between the measurement gap patterns and the BW parts is received from the network node (a WTRU may be configured with one or more BWP pairs; the WTRU may be configured with an intra-BWP-pair or inter-BWP-pair retuning gap; see paragraphs [0135] – [0136] and Fig. 1A).

Regarding claim 14; Pelletier discloses wherein the message to change the active BW part to one of the configured BW parts is received from the network node (the WTRU may receive a DL indication to change its receiver bandwidth from one BWP to another BWP; see paragraphs [0088], [0130] and Fig. 1A).

Regarding claim 16; Pelletier discloses transmitting to the UE an information indicative of the association of measurement gap patterns and BW parts (the WTRU may be configured to use a gap when changing from one BWP to another BWP within the pair, and another time gap 

Regarding claim 17; Pelletier discloses sending a message to the UE to change the active BW part to one of the configured BW parts (a WTRU may be configured to change its receiver bandwidth using a control message from a network; see paragraph [0164]). 

Regarding claim 21; Pelletier discloses a user equipment, UE, adapted to perform the method of claim 1 (a processor in association with software stored in memory may be used to implement a radio frequency transceiver for use in a WTRU; see paragraph [0245]).

Regarding claim 22; Pelletier discloses a user equipment (WTRU; see paragraph [0039] and Fig. 1B), UE, comprising: a processor (processor; see paragraph [0039] and Fig. 1B); and a memory storing instructions which, when executed by the processor, cause the processor to perform the method of claim 1 (memory 130 and 132; see paragraph [0039] and Fig. 1B).

Regarding claim 23; Pelletier discloses a non-transitory computer readable storage medium having instructions stored thereon, which, when executed by a processor, cause the processor to perform the method of claim 1 (the processes described above may be implemented in a software incorporated in a computer-readable medium in a WTRU; see paragraph [0245]). 

Regarding claim 24; Pelletier discloses a network node, gNB, adapted to perform the method of claim 16 (a processor in association with software stored in memory may be used to implement a radio frequency transceiver for use in a base station; see paragraph [0245]).

Regarding claim 25; Pelletier discloses a network node, gNB, comprising: a processor (processor; see paragraph [0245]); and a memory storing instructions which, when executed by the processor, cause the processor to perform the method of claim 16 (a processor in association with software stored in memory may be used to implement in a base station; see paragraph [0245]).

Regarding claim 26; Pelletier discloses a non-transitory computer readable storage medium having instructions stored thereon, which, when executed by a processor, cause the processor to perform the method of claim 16 (the processes described above may be implemented in a software incorporated in a computer-readable medium in a base station; see paragraph [0245]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier; in view of Chen et al. (US 2020/0022040 A1)

Regarding claim 8; Pelletier discloses a WTRU may be configured with an intra-BWP-pair or inter-BWP-pair retuning gap.
Pelletier does not explicitly disclose a neighbor measurement cell is measured without a measurement gap.  
Chen discloses wherein the measurement gap patterns comprises at least one measurement gap pattern with gaps of zero length, implying that a neighbor measurement cell is measured without measurement gap (measurement gaps patterns may be configured by RRC; for intra-frequency neighbor cell measurements, the UE may carry out such measurement without measurement gaps (non-gap assisted measurement); see paragraphs [0071] and [0080] - [0081]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pelletier and Chen to perform measurements without gaps to reduce UE measurement overhead (see ABSTRACT of Chen).

Regarding claim 9; Pelletier discloses a may be configured with an intra-BWP-pair or inter-BWP-pair retuning gap.
Pelletier does not explicitly disclose a measurement gap is zero length and another measurement gap is non-zero length.  
Chen discloses wherein the BW part configuration comprises a first BW part and a second BW part, and wherein the first BW part is associated with a first measurement gap pattern with gaps being different from zero length (when different carrier frequencies are used for current cell and target cell, inter-frequency measurement is performed with a gap (gap-assisted); see paragraphs [0071] and [0078]), and the second BW part is associated with a second measurement gap pattern with gaps of zero length (when same carrier frequencies are used for current cell and target cell, intra-frequency measurement is performed without a gap; see paragraphs [0071] and [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pelletier and Chen to perform measurements with different gaps to reduce UE measurement overhead (see ABSTRACT of Chen).

Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier; in view of Chen; and in further view of Nagaraja et al. (US 2019/0021017 A1).

Regarding claim 10; the combination of Pelletier and Chen discloses a WTRU may be configured with an intra-BWP-pair or inter-BWP-pair retuning gap.

Nagaraja discloses determining a threshold time (Td) to be applied for switching the measurement from the first measurement gap pattern to the second measurement gap pattern after switching the active BW part from the first BW part to the second BW part (the base station may set a measurement gap duration to a short duration when the UE is measuring a current serving cell; the base station may set a measurement gap duration to a long duration when the UE is detecting a cell; the short duration and a log duration is a time period less than or greater than a predetermined threshold time period; see paragraph [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pelletier, Chen and Nagaraja to determine predetermined threshold time in order to comply with UE’s capabilities (see paragraph [0006]).

Regarding claim 11; the combination of Pelletier and Chen discloses a WTRU may be configured with an intra-BWP-pair or inter-BWP-pair retuning gap.
The combination of Pelletier and Chen does not explicitly disclose the threshold time is predetermined.  
Nagaraja discloses wherein the threshold time (Td) is determined based on one of: a pre-defined value (the threshold time period is predetermined; see paragraph [0079]); information received from a network node; measurement configuration information received from a network node (no patentable weight is given due to the claim language one of).


Regarding claim 18; Pelletier discloses a may be configured with an intra-BWP-pair or inter-BWP-pair retuning gap.
Pelletier does not explicitly disclose a measurement gap is zero length and another measurement gap is non-zero length.  
Chen discloses wherein the BW part configuration comprises a first BW part and a second BW part, and wherein the first BW part is associated with a first measurement gap pattern with gaps being different from zero length (when different carrier frequencies are used for current cell and target cell, inter-frequency measurement is performed with a gap (gap-assisted); see paragraphs [0071] and [0078]), and the second BW part is associated with a second measurement gap pattern with gaps of zero length (when same carrier frequencies are used for current cell and target cell, intra-frequency measurement is performed without a gap; see paragraphs [0071] and [0074]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pelletier and Chen to perform measurements with different gaps to reduce UE measurement overhead (see ABSTRACT of Chen).


The combination of Pelletier and Chen does not explicitly disclose determining a threshold time.  
Nagaraja discloses sending to the UE a threshold time (Td) to be applied for switching the measurement from the first measurement gap pattern to the second measurement gap pattern after switching the active BW part from the first BW part to the second BW part (the base station may set a measurement gap duration to a short duration when the UE is measuring a current serving cell; the base station may set a measurement gap duration to a long duration when the UE is detecting a cell; the short duration and a log duration is a time period less than or greater than a predetermined threshold time period; see paragraph [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pelletier, Chen and Nagaraja to determine predetermined threshold time in order to comply with UE’s capabilities (see paragraph [0006]).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pelletier; in view of Bitra et al. (US 2018/0132061 A1).

Regarding claim 12; Pelletier discloses a WTRU changes its receiver bandwidth and performs measurement in a gap.
Pelletier does not explicitly disclose retuning the receiver to the current cell.
wherein performing a gap measurement comprises switching off a receiver from the current active cell, tuning the receiver to another cell, performing a signal quality measurement, and after the measurement gap retuning the receiver to the current active cell (during a measurement gap, a mobile device switches to a target cell frequency, performs appropriate RSTD measurement, and switch back to a current cell frequency; see paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pelletier and Bitra to switch to another cell and perform measurement in order to enhance performance in communication devices (see ABSTRACT of Bitra).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/N.L/Examiner, Art Unit 2415           

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415